The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is continuation of application 16/538,688, now number 10,838,633, which is continuation of application 15/830987, now patent number 10/379,763 B2; which is continuation of application 15/146,681, now patent number 9,836,234 B2; which is CIP of application 14/491,552, now patent number 9,563,506; which is continuation of application 14/296,151, now patent number 8,850,108.
This is in response to application filed on 11/12/2020, claims 1-17 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 and 1/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al., US 8,935,203 B1, in view of Milne et al., US 8,768,981 B1.
Regarding claims 1 and 10, Brooker teaches a configurable storage system, comprising: a first subset of storage nodes including storage memory (Fig.5; storage nodes 506-518); a second subset of storage nodes (Fig.5 and claim 1; Brooks teaches a first set of networked storage nodes and a second set of networked storage nodes); and a plurality of authorities associated with the system (according to applicant’s specification section 0049; various parameters, maps, accountings, records, pointers, etc., and/or a data structure implementing an authority 168 is resident in a DRAM 216; Brooker teaches the data mapping engine may work in conjunction with a separate map authority. The map authority retains a copy of the LBA map and may, in some embodiments, serve as a backup of the LBA map actively being used by the client to access and administer underlying data. In some embodiments, the map authority retains the active copy of the LBA map. Any combination of the data mapping engine, the map authority, and the placement engine may be implemented within the client itself; claim 1, querying a map authority that stores at least one data map) with each authority owning a range of data stored in the system (col.12, lines 18-27; The notifying 
Brooker does not clearly teach a number of authorities is greater than a number of storage nodes.
However, Milne teaches a number of authorities is greater than a number of storage nodes (col.4, lines 38-40; the number of buckets may be greater than the number of storage nodes and each bucket may store multiple files; according to applicant’s specification section 0029-0030; every piece of data and every piece of metadata has an owner, which may be referred to as an authority; Authorities are implemented as lists or other data structures stored in memory; Milne teaches the receiving node extracts the bucket identifier from a bit field of the hash code).

Claim 10 teaches at least one compute node which can be considered as the second set of networked storage nodes since they are associated with storing and moving operation.

Regarding claims 2 and 11, Brooker teaches the storage nodes are contained within multiple chassis, each of the multiple chassis having vast storage (it is taught as the storage system 504). 

Regarding claims 3 and 12, Brooker teaches the plurality of authorities are distributed at least across the first subset of storage nodes (claim 1 of Brooker; querying a map authority that non-transitively stores at least one data map, the at least one data map enabling the client to determine a location of the data on the plurality of networked storage nodes, for an authorization to store the subset of the data on the second set of networked storage nodes; storing the subset of the data on the second set of networked storage nodes by moving from at least one device within the first set of storage nodes to at least one device within the second set of storage nodes). 

Regarding claims 4 and 13, Brooker teaches an I/O request received for the external I/O processing is routed from one of the storage nodes to another one of the storage nodes, in accordance with the plurality of authorities (claim 1 of Brooker; querying a map authority that non-transitively stores at least one data map, the at least one data map enabling the client to determine a location of the data on the plurality of networked storage nodes, for an authorization to store the subset of the data on the second set of networked storage nodes; storing the subset of the data on the second set of networked storage nodes by moving from at least one device within the first set of storage nodes to at least one device within the second set of storage nodes). 

Regarding claims 5 and 14, Brooker teaches at least one of the plurality of authorities is relocatable from one of the storage nodes to another of the storage nodes (col.11, lines 38-42; a map authority or the storage system itself may reassign data storage node 510 to serve as a master node for data block B, and replicate both blocks A and B to another data storage node, such as node 518, to serve as a new slave node and Fig.7). 

Regarding claim 6, Brooker teaches the second subset of storage nodes includes at least one compute node (Fig.5; nodes 506-516 are different than the nodes 510,518).  

Regarding claims 7 and 16, Brooker teaches processing power for external I/O processing is distributed in accordance with one or more policies, agreements, service 

Regarding claim 8, Brooker teaches the second subset of storage nodes comprises at least one compute node in a different chassis from the first subset of storage nodes (Fig.5; nodes 506-516 are different than the nodes 510,518). 

Regarding claims 9 and 17, Brooker teaches the second subset of storage nodes are participating in actions on behalf of authorities (claim 1; storing the subset of the data on the second set of networked storage nodes by moving from at least one device within the first set of storage nodes to at least one device within the second set of storage nodes, the second set of storage nodes having a higher level of input/output operations per time period than the first set of storage nodes; and notifying the map authority to update the stored data map such that the updated stored data map enables the client to determine a location of the stored subset of the data on the plurality of networked storage nodes). 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The limitations not found in the prior art of record include the distributed processing power is configurable for distributing the plurality of authorities across the plurality of storage nodes and the at least one compute node in proportion to an amount of memory on each of the plurality of storage nodes and the at least one compute node in combination with the other claimed limitations as described in the claim 15.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUA J SONG/Primary Examiner, Art Unit 2133